DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 17 December 2020 has been entered.
Claim Status:
1c.	Claims 48-67 are pending and under consideration. 

Information Disclosure Statement:
2.	The information disclosure statements (IDS) submitted 09/21/20; 10/18/20; 10/23/20; 11/17/20; 12/17/20; 01/22/21; 02/24/21; have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits.
It is noted that the Mashkovsky reference cited on the IDS of 22 January 2021 has been crossed off because the IDS does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
3a. 	The objection to the disclosure is withdrawn. The specification has been amended to include an updated status of the parent non-provisional application .  
3b.	The rejection of claim 55 made under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn.  Applicants’ argument that “or a bioequivalent thereof” recitation in claim 55 further limits the invention recited in claim 48 is found persuasive. It is acknowledged that “or a bioequivalent thereof” is further limiting, because an antibody can have the CDRs recited in claim 48, but not necessarily the same framework or constant regions, as dupilumab.  
3c.	The rejection of claims 48-62 made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thaci et al, (The Lancet, January 2016, Vol. 387, pages 40-52), is withdrawn. The Thaci et al reference pertains to patients having moderate-to-severe atopic dermatitis that are inadequately controlled by topical drug.  Although the reference teaches that there is unmet need for a safe and effective systemic treatment for patients with moderate-to-severe atopic dermatitis, especially those with an inadequate response or who cannot tolerate current treatment, the person of ordinary skill in the art would have no a reasonable expectation of success that dupilumab would prove effective to treat the patient population recited in claim 48, whereby systemic therapy is inadequate or inadvisable. 

 
Maintenance of Previous Rejections:
Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


On page 9 of the response filed on 12/17/2020, Applicants indicate that Applicant will take appropriate action after indication of otherwise allowable subject matter in this application and request to hold this rejection in abeyance until the indication of otherwise allowable subject matter. The double patenting rejection is maintained and is the only remaining issue.  Thus, Applicant is encouraged to submit a terminal disclaimer at Applicant's earliest convenience.  Applicant is reminded that at such time, filing a terminal disclaimer will overcome the instant rejection.  However, Applicant is advised that traversal of the rejection at such time would not be considered timely. 

Conclusion:
5.	No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        04 March 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647